Citation Nr: 9932458	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-19 106	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision, dated on 
February 27, 1998.

REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


FINDINGS OF FACT

1. The moving party in this case served in the New Mexico 
Army National Guard from December 1981 to April 1986.  The 
verified active duty for training periods include May 31, 
1982 to August 22, 1982; July 3, 1983 to July 23, 1983; 
and January 28, 1984 to February 11, 1984.  

2. In the motion for revision, received on May 10, 1999, the 
moving party failed to include the date of the Board 
decision to which the motion relates.  

3. The moving party's representatives failed to sign the 
motion for revision, dated November 1, 1999.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (1999).

The moving party submitted a motion for revision that was 
received by the Board on May 10, 1999.  The moving party 
failed to include the date of the Board's decision to which 
the motion relates.  The representative for the moving party 
failed to affix his signature to the motion for revision, 
dated on November 1, 1999.  Id.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



